           Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 1 of 16                               FILED
                                                                                               2019 Oct-22 PM 03:06
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

JOHN DOE,                                       )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             )      Civil Action No. 5:19-CV-00991-CLS
                                                )
NORTHROP GRUMMAN                                )
SYSTEMS CORPORATION,                            )
                                                )
       Defendant.                               )

                               MEMORANDUM OPINION

       An individual identified by the pseudonym “John Doe”1 claims that his former

employer, Northrop Grumman Systems Corporation (“Northrop Grumman”), violated

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.

(“Title VII”), and the Americans with Disabilities Act, 42 U.S.C. 42 U.S.C. § 12101

et seq. (“ADA”). The action now is before the court on Northrop Grumman’s motion,

filed pursuant to Federal Rule of Civil Procedure 12(b)(6), asking the court to strike

the hostile work environment statements mixed into the text of plaintiff’s claim for

“Sexual Discrimination under Title VII” (Count I of the Amended Complaint),2 and,
       1
          The complaint that commenced this action and its attached exhibits identified plaintiff by
his legal name. On August 12, 2019, however, United States Magistrate Judge Herman N. Johnson,
Jr., to whom this case then was assigned, entered an Order sealing that complaint (doc. no. 1), its
exhibits (doc. nos. 1-1 and 1-2), the summons issued to Northrop Grumman (doc. no. 3), and
defendant’s motion for an extension of time within which to respond to the complaint (doc. no. 5).
See doc. no. 12 (Order to Seal). All subsequent pleadings have referred to the plaintiff through use
of the masculine pseudonym “John Doe.”
       2
           See doc. no. 7 (Amended Complaint), at 6.
          Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 2 of 16




his claim of “Discrimination Under the Americans with Disabilities Act” (Count III).3

Upon consideration of that motion, the Amended Complaint, and the parties’ briefs,

the court concludes the motion should be granted.

                               I. STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(b) permits a party to move to dismiss a

complaint for, among other reasons, “failure to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). That rule must be read together with Rule 8(a),

which requires a pleading to contain only a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While that

standard does not require “detailed factual allegations,” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 550 (2007), it does demand “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted). As the Supreme Court stated in its Iqbal opinion:

      A pleading that offers “labels and conclusions” or “a formulaic
      recitation of the elements of a cause of action will not do.” [Twombly,
      550 U.S., at 555]. Nor does a complaint suffice if it tenders “naked
      assertion[s]” devoid of “further factual enhancement.” Id., at 557.

             To survive a motion to dismiss founded upon Federal Rule of
      Civil Procedure 12(b)(6), [for failure to state a claim upon which relief
      can be granted], a complaint must contain sufficient factual matter,
      accepted as true, to “state a claim for relief that is plausible on its face.”
      Id., at 570. A claim has facial plausibility when the plaintiff pleads

      3
          See doc. no. 13 (Defendant’s Motion for Partial Dismissal).

                                                2
  Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 3 of 16




factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged. Id., at 556. The
plausibility standard is not akin to a “probability requirement,” but it
asks for more than a sheer possibility that a defendant has acted
unlawfully. Ibid. Where a complaint pleads facts that are “merely
consistent with” a defendant’s liability, it “stops short of the line
between possibility and plausibility of ‘entitlement to relief.’” Id., at
557 (brackets omitted).

       Two working principles underlie our decision in Twombly. First,
the tenet that a court must accept as true all of the allegations contained
in a complaint is inapplicable to legal conclusions. Threadbare recitals
of the elements of a cause of action, supported by mere conclusory
statements, do not suffice. Id., at 555 (Although for the purposes of a
motion to dismiss we must take all of the factual allegations in the
complaint as true, we “are not bound to accept as true a legal conclusion
couched as a factual allegation” (internal quotation marks omitted)).
Rule 8 marks a notable and generous departure from the hyper-technical,
code-pleading regime of a prior era, but it does not unlock the doors of
discovery for a plaintiff armed with nothing more than conclusions.
Second, only a complaint that states a plausible claim for relief survives
a motion to dismiss. Id., at 556. Determining whether a complaint
states a plausible claim for relief will, as the Court of Appeals observed,
be a context-specific task that requires the reviewing court to draw on
its judicial experience and common sense. 490 F.3d, at 157-158. But
where the well-pleaded facts do not permit the court to infer more than
the mere possibility of misconduct, the complaint has alleged — but it
has not “show[n]” — “that the pleader is entitled to relief.” Fed. Rule
Civ. Proc. 8(a)(2).

       In keeping with these principles a court considering a motion to
dismiss can choose to begin by identifying pleadings that, because they
are no more than conclusions, are not entitled to the assumption of truth.
While legal conclusions can provide the framework of a complaint, they
must be supported by factual allegations. When there are well-pleaded
factual allegations, a court should assume their veracity and then
determine whether they plausibly give rise to an entitlement to relief.


                                    3
           Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 4 of 16




Iqbal, 556 U.S. at 678-79 (emphasis supplied, second and fourth alterations in

original, other alterations supplied).

                                          II. FACTS

      The pivotal assertion in plaintiff’s complaint is that, “[i]n or around 2014, [he]

was diagnosed with gender dysphoria”4 — a condition marked by displeasure or

unhappiness with the gender assigned to a person at birth.5 That diagnosis led plaintiff

to begin a “gender transition” by “undergoing hormone replacement therapy” during

March of 2016, while still on active duty with the United States Army.6 Even though

plaintiff did not deploy outside the continental United States after beginning his

gender transition therapy, the Charge he filed with the Equal Employment Opportunity



       4
           Doc. no. 7 (Amended Complaint),¶ 11 (alterations and emphasis supplied).
       5
       For example, the definitive diagnostic manual of mental disorders promulgated by the
American Psychiatric Association states that:

                Individuals with gender dysphoria have a marked incongruence between the
       gender they have been assigned to (usually at birth, referred to as natal gender) and
       their experienced/expressed gender. This discrepancy is the core component of the
       diagnosis. There must also be evidence of distress about this incongruence.
       Experienced gender may include alternative gender identities beyond binary
       stereotypes. Consequently, the distress is not limited to a desire to simply be of the
       other gender, but may include a desire to be of an alternative gender, provided that
       it differs from the individual’s assigned gender.”

American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders – Fifth
Edition, at 453 (2013) (italicized emphasis in original). See also, e.g., Raymond J. Corsini, The
Dictionary of Psychology, at 406 (2002) (defining “Gender dysphoria” as “Displeasure or
unhappiness associated with a person’s assigned gender role, and with reactions of others who have
certain expectations about gender-appropriate behavior.”).
       6
           Doc. no. 7 (Amended Complaint),¶ 12.

                                                4
           Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 5 of 16




Commission on November 9, 2018, stated that the Army assured him that his

      transition would not be an obstacle to my deployment.

      I was a high-performing and well-respected member of my unit, and my
      performance impressed a field engineer who worked at Northrop
      Grumman Corporation (henceforth “NGC”). This engineer provided me
      with a recommendation and I was subsequently hired by NGC on
      November 28, 2017 as a level 2 field engineer for Air Defense Airspace
      Management Systems and Air and Missile Defense Planning and Control
      Systems.

      One of the reasons I wanted to work at NGC was their diversity policy
      which states, in part, “Northrup [sic] Grumman is committed to hiring
      and retaining a diverse workforce. We are proud to be an Equal
      Opportunity / Affirmative Action Employer, making decisions without
      regard to race, color, religion, creed, sex, sexual orientation, gender
      identity, marital status, national origin, age, veteran status, disability or
      any other protected class.”

Doc. no. 7-1 (Plaintiff’s EEOC Charge), at 3 (italics in original).7

      Plaintiff began working as a Field Engineer in the Air Defense Airspace

Management Systems Division at Northrop Grumman’s Voyager Way facility in

Huntsville, Alabama, on January 8, 2018.8 During his second week there, plaintiff

became aware that some co-employees were beginning to notice changes in his

appearance and demeanor as a result of his hormone replacement therapy.9 As a result,

plaintiff spoke to his division manager, Tim Cannon, as well as with an unspecified


       7
           See also id., ¶¶ 12-16 (similar allegations).
       8
           See id., ¶ 15, and doc. no. 7-1 (EEOC Charge), at 3.
       9
           See doc no. 7 (Amended Complaint), ¶ 17, and doc. no. 7-1 (EEOC Charge), at 3.

                                                   5
             Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 6 of 16




person or persons in Northrop Grumman’s Human Resources Department. Cannon

“assured Plaintiff that he would work with him to ensure that his transition would not

pose any impediment to his job duties,” and the unidentified Human Resources

employee(s) “went to great lengths in order to assuage his concerns and assure him

that neither his transitional state, his sexuality, nor his characteristics would be

considered in employment decisions.” Doc. no. 7 (Amended Complaint), ¶¶ 18 and

19.10

        About three months later, however, Brian Walker replaced Tim Cannon as

manager of plaintiff’s division.11

              22. Plaintiff shared his prior conversations with Mr. Cannon and
        the HR Department with Walker.

               23. However, Walker took a much more intransigent approach
        than did his predecessor regarding Plaintiff’s transition, his sexuality, and
        his developing female characteristics.

              24. Walker told Plaintiff that, even if he met all the medical
        requirements and military requirements necessary to be deployed, he
        would still not allow Plaintiff to deploy in a foreign position, as he
        remained concerned that something might happen to Plaintiff because of
        his rapidly-developing female characteristics, his sexual preference
        (although they had not discussed same) and/or his transitioning.


        10
         Compare quoted text with doc. no. 7-1 (EEOC Charge), at 3 (where, in speaking of his
conversation with division manager Tim Cannon about his gender transition, plaintiff states that
Cannon “promised to work with me to ensure that there would be no impediment to my job duties,
including my ability to potentially deploy”) (emphasis supplied).
        11
        See doc. no. 7 (Amended Complaint), ¶ 21 (“In or around March 2018, Brian Walker
became Plaintiff’s new manager.”); doc. no. 7-1 (EEOC Charge), at 3 (same).

                                              6
            Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 7 of 16




            25. Walker’s “solution” was to deny Plaintiff’s request for the
      opportunity to deploy to a foreign position.

            26. Walker then sought Plaintiff’s transfer to a different
      department.

            27. Walker undertook efforts to hinder Plaintiff’s ability to
      deploy, derail his career and seek his transfer because of Plaintiff’s
      female sexual characteristics and/or his transitional state.

             28. Once Walker made the decision to essentially end his
      [plaintiff’s] engineering career, Plaintiff contacted the HR Department
      to complain about Walker’s discriminatory actions.

             29. A few weeks later, the HR Department informed Plaintiff
      that he would be laid off in two weeks as deployment was a requirement
      of the job he was performing.

            30. The emotional distress of learning this led Plaintiff to
      attempt suicide, unsuccessfully, the same evening and he was
      hospitalized for a week as a result.

             31. Plaintiff was discriminated against and terminated in
      violation of Title VII of the Civil Rights Act (1964), as amended, and the
      Americans with Disabilities Act based on certain female characteristics
      he had developed as a result of taking HRT [i.e., Hormone Replacement
      Therapy] and/or his diagnosis of gender dysphoria.

Id., at 4-6 (alteration supplied).

      Plaintiff filed a charge of discrimination with the EEOC on November 9, 2018,12

and was notified of his right to commence suit within ninety days on April 3rd of the

following year.13 He filed this action eighty-three days later, on June 25, 2019.14

       12
            Doc. no. 7-1 at 2-3.
       13
            Specifically, the EEOC notified the plaintiff that: “Based upon its investigation, the EEOC

                                                   7
            Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 8 of 16




                                      III. DISCUSSION

      Plaintiff’s amended complaint contains three counts. The first, titled “Sexual

Discrimination under Title VII,” mixes terminology normally associated with a hostile

work environment claim into allegations of gender discrimination: i.e.,

            34. Plaintiff has been discriminated against by Defendant,
      NGSC [Northrop Grumman Systems Corporation], because of the
      perceived stereotypes regarding the female gender and subjected to both
      a subjectively and objectively hostile work environment, and to less-
      favorable working conditions including remuneration as a result.

             35. The above-discussed sex discrimination violated Title VII
      of the Civil Rights Act (1964), as amended.

Doc. no. 7 (Amended Complaint), at 5-6 (alteration and emphasis supplied).

      Defendant’s Motion for Partial Dismissal argues that plaintiff’s amended

complaint contains absolutely no factual allegations that conceivably could support

a hostile work environment claim based upon plaintiff’s gender transition therapy.15

is unable to conclude that the information obtained establishes violations of the statutes. This does
not certify that the respondent is in compliance with the statutes. No finding is made as to any other
issues that might be construed as having been raised by this charge.” Doc. no. 7-2 at 2.
       14
            Doc. no. 1 (Complaint).
       15
          A plaintiff desiring to establish a Title VII hostile work environment sexual harassment
claim normally must show that: (1) he or she belongs to a protected group; (2) he or she was
subjected to unwelcome sexual harassment, such as sexual advances, requests for sexual favors, and
other conduct of a sexual nature; (3) the harassment was based upon the plaintiff’s sex; (4) the
harassment was sufficiently severe or pervasive to alter the terms and conditions of employment and
create a discriminatorily abusive working environment; and (5) there is a basis for holding the
employer responsible under a theory of either vicarious or direct liability. Mendoza v. Borden, Inc.,
195 F.3d 1238, 1245 (11th Cir. 1999) (en banc). See also, e.g., Watson v. Blue Circle, Inc., 324 F.3d
1252, 1257 (11th Cir. 2003); Johnson v. Booker T. Washington Broadcasting Service, Inc., 234 F.3d
501, 508 (11th Cir. 2000); Gupta v. Florida Board of Regents, 212 F.3d 571, 582 (11th Cir. 2000);
Cross v. State of Alabama, 49 F.3d 1490, 1504 (11th Cir. 1995); Bell v. Crackin Good Bakers, Inc.,

                                                 8
            Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 9 of 16




Plaintiff concedes that aspect of defendant’s motion: i.e., “The Plaintiff agrees that

he has not alleged a ‘hostile environment’ claim under Title VII and agrees that

allegation should be partially dismissed and has not included a response to that portion

of the Motion.” Doc. no. 22 (Response to Defendant’s Motion for Partial Dismissal),

at 3 & n.1.

      When the hostile work environment references are excised from the text of

Count I, all that remains is the following: “Plaintiff has been discriminated against by

Defendant . . . because of the perceived stereotypes regarding the female gender and

subjected to . . . less-favorable working conditions including remuneration as a result.”

Doc. no. 7, ¶ 34, at 6 (ellipses supplied). While those bare-bone allegations push the

Twombly-Iqbal pleading standards to the edge of acceptability, the court will allow the

claim to stand until completion of discovery.

      The remainder of defendant’s Motion for Partial Dismissal focuses upon Count

III of the amended complaint, which alleges a violation of the Americans with

Disability Act (“ADA”), which was enacted by Congress in 1990 for the stated

purpose of providing “a clear and comprehensive national mandate for the elimination

of discrimination against individuals with disabilities.” 42 U.S.C. § 12101(b)(1).16

777 F.2d 1497, 1502-03 (11th Cir. 1985); Henson v. City of Dundee, 682 F.2d 897, 903-05 (11th Cir.
1982).
       16
         When considering the need for such legislation, Congress found that, “historically, society
has tended to isolate and segregate individuals with disabilities, and, despite some improvements,
such forms of discrimination . . . continue to be a serious and pervasive social problem.” 42 U.S.C.

                                                9
        Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 10 of 16




To achieve such purposes, among others, the Act provides that no covered entity,17

including private employers,18

      shall discriminate against a qualified individual with a disability because
      of the disability of such individual in regard to job application
      procedures, the hiring, advancement, or discharge of employees,
      employee compensation, job training, and other terms, conditions, and
      privileges of employment.

42 U.S.C. § 12112(a) (emphasis supplied). The emphasized phrase, “a qualified

individual with a disability,” is defined as meaning “an individual with a disability

who, with or without reasonable accommodation, can perform the essential functions

of the employment position that such individual holds or desires.” Id. § 12111(8). In


§ 12101(a)(2). Discrimination was found to persist in “critical areas” of everyday life, including
“employment, housing, public accommodations, education, transportation, communication,
recreation, institutionalization, health services, voting, and access to public services.” Id. §
12101(a)(3). Congress further found that discrimination against persons with disabilities took many
forms, ranging from “outright intentional exclusion,” to “failure to make modifications to existing
facilities and practices.” Id. § 12101(a)(5). Congress concluded that there was a “compelling need”
for a “clear and comprehensive national mandate” to eliminate discrimination against disabled
persons, and to integrate them “into the economic and social mainstream of American life.” S. Rep.
No. 101-116, at 20 (1989); H.R. Rep. No. 101-485, pt. 2, at 50 (1990); U.S .Code Cong. & Admin.
News 1990, pt. 2, at 303, 332.
         The Act as codified (42 U.S.C. § 12101 et seq.) is divided into three principal Subchapters,
referred to as “Titles” in the original legislation. Title I (id. §§ 12111 – 12117) addresses
discrimination in employment settings. Title II (id. §§ 12131 – 12165) covers discrimination in the
provision of public services by governmental entities. Title III (id. §§ 12181 – 12189) deals with
public accommodations and services provided by private entities. Title IV (id. §§ 12201 – 12213)
addresses so-called “miscellaneous provisions.”
       17
        42 U.S.C. § 12111(2) provides: “The term ‘covered entity’ means an employer,
employment agency, labor organization, or joint labor-management committee.”
       18
          42 U.S.C. § 12111(5)(A) provides, in relevant part, that: “The term ‘employer’ means a
person engaged in an industry affecting commerce who has 15 or more employees for each working
day in each of 20 or more calendar weeks in the current or preceding calendar year, and any agent
of such person. . . .”

                                                10
          Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 11 of 16




turn, the concept of “disability” is defined in three ways — that is, as including any

person who has a “physical or mental impairment” that “substantially limits” one or

more of the “major life activities” of such person, or who has “a record of such an

impairment,” or who is “regarded as having such an impairment.”                         Id. §

12102(2)(A)–(C); see also 29 C.F.R. § 1630.2(g). “An individual is deemed to be

‘disabled’ for purposes of the ADA if he satisfies any one of these three enumerated

definitions.” Gordon v. E.L. Hamm & Associates, Inc., 100 F.3d 907, 911 (11th Cir.

1996).

      The Act imposes upon employers the duty to provide “reasonable

accommodations” for individuals with known disabilities, unless doing so would

result in undue hardship to the employer. 42 U.S.C. § 12112(b)(5)(A).19

      To establish a prima facie case of discrimination under the ADA, a plaintiff

must demonstrate: (1) that he has a “disability” within the meaning of the Act; (2) that

he is “a qualified individual with a disability,” meaning that he can perform the

essential functions of the employment position he holds or seeks, with or without

reasonable accommodation being made by the employer;20 and (3) that he suffered an

         19
          42 U.S.C. § 12112(b)(5)(A) defines the term “discriminate” as including an employer’s
failure to make “reasonable accommodations to the known physical or mental limitations of an
otherwise qualified individual with a disability who is an applicant [for employment] or an
employee, unless such covered entity can demonstrate that the accommodation would impose an
undue hardship on the operation of the business of such covered entity; . . . .”
         20
          See 42 U.S.C. § 12111(8) (defining “qualified individual with a disability” as “an
individual with a disability who, with or without reasonable accommodation, can perform the

                                             11
         Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 12 of 16




adverse employment action because of his disability.21 See, e.g., Lewis v. City of

Union City, Georgia, 934 F.3d 1169, 1179 (11th Cir. 2019).22

      Defendant’s motion for dismissal of plaintiff’s ADA claim focuses upon the

first of those prima facie elements, and contends that plaintiff’s claim fails as a matter

of law because the statutory definition of the term “disability” unambiguously states

that “gender identity disorders” are not covered. See doc. no. 13 (Motion for Partial

Dismissal), at 4. The relevant statutory provision states that:

      Under this chapter, the term “disability” shall not include —

            (1) transvestism, transsexualism, pedophilia, exhibitionism,
      voyeurism, gender identity disorders not resulting from physical
      impairments, or other sexual behavior disorders;

              (2) compulsive gambling, kleptomania, or pyromania; or


essential functions of the employment position that such individual holds or desires”); see also 29
C.F.R. § 1630.2(m) (“Qualified individual with a disability means an individual with a disability
who satisfies the requisite skill, experience, education and other job-related requirements of the
employment position such individual holds or desires, and who, with or without reasonable
accommodation, can perform the essential functions of such position”).
        21
            There actually is a fourth element, implicit in the interstice between the second and third:
i.e., “a plaintiff must demonstrate that the employer had either actual or constructive knowledge of
the disability or considered the employee to be disabled.” Gordon v. E.L. Hamm & Associates, Inc.,
100 F.3d 907, 910 (11th Cir. 1996) (citing Morisky v. Broward County, 80 F.3d 445, 447 (11th Cir.
1996) (per curiam)).
        22
          See also, e.g., Mazzeo v. Color Resolutions International, LLC, 746 F.3d 1264, 1268 (11th
Cir. 2014); Holly v. Clairson Industries, L.L.C., 492 F.3d 1247, 1255-56 (11th Cir. 2007); Lucas v.
W.W. Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001); Reed v. Heil Co., 206 F.3d 1055, 1061
(11th Cir. 2000); Davis v. Florida Power & Light Co., 205 F.3d 1301, 1305 (11th Cir. 2000);
LaChance v. Duffy’s Draft House, Inc., 146 F.3d 832, 835 (11th Cir. 1998); Doe v. Dekalb County
School District, 145 F.3d 1441, 1445, 1454 (11th Cir. 1998); Stewart v. Happy Herman’s Cheshire
Bridge, Inc., 117 F.3d 1278, 1285 (11th Cir. 1997) (citing Morisky v. Broward County, 80 F.3d 445,
447 (11th Cir. 1996)).

                                                  12
        Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 13 of 16




             (3) psychoactive substance use disorders resulting from current
      illegal use of drugs.

42 U.S.C. § 12211(b) (emphasis supplied).

      Plaintiff’s initial response to defendant’s motion observes that the condition

alleged in his complaint is “gender dysphoria,”23 and that “gender dysphoria” is not

specifically excluded by the language of 42 U.S.C. § 12211(b).24 That response

overlooks the fact, however, that 42 U.S.C. § 12211(b) has not been amended since

it was enacted on July 26, 1990. The statute utilizes the descriptive term referenced

in defendant’s motion, “gender identity disorders,” but that term was replaced in 2013

by the Fifth Edition of the American Psychiatric Association’s Diagnostic and

Statistical Manual of Mental Disorders with the one employed by plaintiff: “gender

dysphoria.”

             Gender dysphoria refers to the distress that may accompany the
      incongruence between one’s experienced or expressed gender and one’s
      assigned gender. Although not all individuals will experience distress as
      a result of such incongruence, many are distressed if the desired physical
      interventions by means of hormones and / or surgery are not available.
      The current term is more descriptive than the previous DSM-IV term
      gender identity disorder and focuses on dysphoria as the clinical
      problem, not identity per se.


       23
         See doc. no. 7 (Amended Complaint), ¶ 11 (“In or around 2014, Plaintiff was diagnosed
with gender dysphoria.”).
       24
          See doc. 22 (Plaintiff’s Response to Motion for Partial Dismissal), at 4-5 (“Gender
dysphoria, as pled in the Plaintiff’s Complaint, is a medical impairment that the Plaintiff has been
diagnosed with by a physician. Per the statute itself, ‘gender dysphoria’ is not an excluded medical
condition.”).

                                                13
        Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 14 of 16




American Psychiatric Association, Diagnostic and Statistical Manual of Mental

Disorders – Fifth Edition, at 451 (2013) (italicized emphasis in original, underscored

emphasis supplied). Accordingly, the terms “gender identity disorder” and “gender

dysphoria” are legally synonymous for purposes of the present motion. See, e.g.,

Parker v. Strawser Construction, Inc., 307 F. Supp. 3d 744, 754-55 (S.D. Ohio 2018);

Gulley-Fernandez v. Wisconsin Department of Corrections, No. 15-CV-995, 2015 WL

7777997, at *2-*3 (E.D. Wis. Dec. 1, 2015). Cf. Michaels v. Akal Security, Inc., No.

09-cv-01300-ZLW-CBS, 2010 WL 2573988, at *6 (D. Col. June 24, 2010) (“Gender

dysphoria, as a gender identity disorder, is specifically exempted as a disability by the

Rehabilitation Act [of 1973, 29 U.S.C. § 701 et seq.],” which contains exclusionary

language that is identical to the ADA).

      The second part of plaintiff’s response to defendant’s motion asserts that

defendant has not disputed that his “gender dysphoria” results from a physical

impairment: i.e.,

      The ADA does expressly provide that “(1) transvestism, transsexualism,
      pedophilia, exhibitionism, voyeurism, gender identity disorders not
      resulting from physical impairments, or other sexual behavior disorders”
      as [sic: ? “are” ?] conditions which are outside the scope of the statute’s
      definition of “disability.” 42 U.S.C. § 12211(b)(1) (emphasis added).
      However, there is no mention of gender dysphoria, and the Defendant has
      nothing to dispute the Plaintiff’s clear allegations that his condition is a
      medical one that does result from a physical impairment.

Doc. 22 (Plaintiff’s Response to Motion for Partial Dismissal), at 5 (italicized

                                           14
        Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 15 of 16




emphasis in original, underscored emphasis supplied).

      However, one will search plaintiff’s amended complaint and underlying EEOC

Charge in vain for any allegation, much less “clear allegations,” that plaintiff’s gender

dysphoria results “from a physical impairment.” There simply is no such assertion,

and that is fatal to plaintiff’s ADA claim. See, e.g., Parker v. Strawser Construction,

307 F. Supp. 3d at 754-55 (holding that the plaintiff’s failure to allege that her gender

dysphoria was caused by a physical impairment, or that gender dysphoria always

results from a physical impairment, barred her ADA claim).

      The cases relied upon by plaintiff are not binding upon this court, and they are

not persuasive.       Doe v. Massachusetts Department of Correction, No. CV

17-12255-RGS, 2018 WL 2994403 (D. Mass. June 14, 2018); Blatt v. Cabela’s Retail,

Inc., No. 5:14-CV-04822, 2017 WL 2178123 (E.D. Pa. May 18, 2017).

      The final part of plaintiff’s response to defendant’s motion to dismiss his ADA

claim is that such a ruling would “violate[] his right to equal protection under the U.S.

Constitution.” Doc. no. 22 (Response to Defendant’s Motion for Partial Dismissal),

at 6. As defendant aptly observes, however, that conclusory assertion does not meet

plaintiff’s burden:

      In assessing whether a classification made in the law violates the Equal
      Protection Clause, “the burden is on the challenger to disprove every
      conceivable basis which might support the classification, ‘whether or not
      the basis has a foundation in the record.’” Panama City Medical

                                           15
        Case 5:19-cv-00991-CLS Document 28 Filed 10/22/19 Page 16 of 16




      Diagnostic Ltd. v. Williams, 13 F.3d 1541, 1547 (11th Cir. 1994)
      (emphasis added).

Doc. no. 25 ((Reply in Support of Defendant’s Motion for Partial Dismissal), at 7.

      Accordingly, this court concludes that a condition of “gender dysphoria”

(formerly described as a “gender identity disorder”) that does not result from a

physical impairment is expressly excluded from the definition of disabilities covered

by the Americans with Disabilities Act. 42 U.S.C. § 12211(b)(1).

      A separate Order consistent with this Memorandum Opinion will be entered

contemporaneously herewith.

      DONE this 22nd day of October, 2019.


                                              ______________________________
                                              United States District Judge




                                         16
